Mr. Ellery pro Qúer. Moves That the Award made by the Referees and fyled with the Register of this Court May be made an Order of this Court.
Mr. Pinckney 34 pro Defendant That he has fyled Exceptions to the said Award and Prays That they may be first Argued.
*346Ordered That the said Exceptions be Argued on Thursday next.
Adjourned to Thursday next the 20th Instant.
Hen Hargrave Deputy Register in Cane.

 Charles Pinckney (1699-1758), first native lawyer of South Carolina, was educated in England. He became attorney-general in 1736 and chief justice in 1752, but after six months was removed for a placeman, Peter Leigh. His second wife, Elizabeth Lucas, is remembered for her part in the introduction of indigo as a staple. (McCrady, ,S. C. under Royal Government, p. 473; SCHGM, XXXIX, 17.)